 


109 HR 4542 IH: To direct the Secretary of Transportation to report to Congress concerning proposed changes to long-standing policies that prohibit foreign interests from exercising actual control over the economic, competitive, safety, and security decisions of United States airlines, and for other purposes.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4542 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Oberstar (for himself, Mr. Young of Alaska, Mr. Costello, Mr. LoBiondo, Mr. DeFazio, Ms. Berkley, Mr. Boswell, Mr. Graves, Mr. Smith of New Jersey, Ms. Norton, Ms. Millender-McDonald, Ms. Woolsey, Mr. Pascrell, Mr. Brady of Pennsylvania, Mr. Menendez, Mr. Lynch, Mr. Evans, Mr. McHugh, Ms. Kilpatrick of Michigan, Mr. Rothman, Mr. Visclosky, Mr. Hinchey, Mr. Olver, Mr. Davis of Tennessee, Mr. Davis of Alabama, Mr. Marshall, Mr. Rahall, Mrs. McCarthy, Mr. LaTourette, Mr. Murphy, Mr. Simmons, Mr. Ferguson, Mr. McIntyre, Mr. McNulty, Mr. Udall of New Mexico, Mr. Baca, Mr. Payne, Mr. Andrews, Mr. Meek of Florida, Mr. Michaud, Mr. Matheson, Mr. Ryan of Ohio, Mr. Salazar, Mr. Engel, Mr. Costa, Mr. Holden, Mr. Cummings, Mr. Ney, Mr. Dicks, Mr. Carnahan, Mr. Bishop of New York, Mr. Gene Green of Texas, Mr. Pastor, Mr. Langevin, Mr. Strickland, Mr. Cardin, Mr. Duncan, Mr. Baird, Mr. Berry, Mr. Blumenauer, Mr. Abercrombie, Mr. Carter, and Mr. Filner) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Transportation to report to Congress concerning proposed changes to long-standing policies that prohibit foreign interests from exercising actual control over the economic, competitive, safety, and security decisions of United States airlines, and for other purposes. 
 
 
1.FindingsCongress finds the following: 
(1)Under current law (49 U.S.C. 40102(a)(15)), only an airline that qualifies as a citizen of the United States (commonly referred to as a United States airline) may provide service between cities in the United States or on international routes obtained by the United States through international agreements. The law further provides that an airline will qualify as a citizen of the United States only if the airline is a corporation or association … which is under the actual control of citizens of the United States. 
(2)Throughout its 47-year history (1938–1985), the Civil Aeronautics Board interpreted the governing law as requiring that United States interests be in actual control of all operations of the airline. The Department of Transportation continued these policies when it took over the responsibilities of the Civil Aeronautics Board in 1985. 
(3)To ensure that these long-standing policies remained in effect, Congress in 2003 passed an amendment specifically adding to the definition of citizen of the United States a requirement that the airline be under the actual control of citizens of the United States. When this actual control test was specifically added to the law, it clearly was intended to codify the policy developed by the Civil Aeronautics Board and the Department, which required that United States interests control economic and competitive decisions of the airline, as well as safety and security decisions. 
(4)Congress has repeatedly refused the Department’s requests to pass legislation to allow foreign interests to gain increased control of United States airlines by changing the statutory requirements that United States citizens must own 75 percent of the voting stock of United States airlines. The Department now seeks to accomplish increased foreign control by other means. 
(5)On November 7, 2005, the Department issued a Notice of Proposed Rulemaking (70 Fed. Reg. 67389) that proposes to change the Department’s long-standing interpretation of actual control. Under the proposed rules, United States citizens would be required to control decisions of a United States airline concerning commitments to the Civil Reserve Air Fleet, transportation security, safety, and organizational documents. However, United States citizens would not be required to control the airline’s basic economic and competitive decisions, such as the cities to be served, the fares to be charged, the aircraft to be purchased, and the nature and size of the aircraft fleet. 
(6)The proposed new interpretation that “actual control” does not require control of significant portions of an airline’s operation is contrary to the plain language of the statute. 
(7)The proposed new interpretation would change long-standing policies and legal interpretations that actual control means control over all operations of the airline, not only decisions concerning security, safety, the Civil Reserve Air Fleet program, and organizational documents. 
(8)The proposed new interpretation could lead to fundamental changes in the Nation’s aviation system. 
(9)The Department’s rulemaking is a major impairment of the policies and legal interpretation that Congress specifically required by statute in 2003, and that have been followed for over 60 years. Any major change in the definition of actual control should only be accomplished through the legislative process and should not be unilaterally imposed by the executive branch. 
2.Limitation on certain actions 
(a)In generalFor a period of one year after the date of enactment of this Act, the Secretary of Transportation shall not issue a decision on the notice of proposed rulemaking referred to in section 1(a)(5), issue any final rule, or make any fitness determination under section 41102 of title 49, United States Code, that would change the Department of Transportation’s long-standing interpretation concerning what constitutes actual control of an airline for purposes of section 40102(a)(15) of such title. 
(b)Congressional reviewAny final rule described in subsection (a) issued by the Secretary shall be treated as a major rule for purposes of chapter 8 of title 5, United States Code.  
(c)ReportNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to Congress a report that assesses the impact of the proposed rules referred to in section 1(a)(5). At a minimum, the report shall include the following: 
(1)An assessment of the consequences of permitting greater participation of foreign interests in the direct operations of United States airlines, including the impact on national defense, competition between foreign and United States airlines, the growth of international air services performed by United States airlines, and access of United States citizens, especially those living in rural communities, to aviation service. 
(2)If the Department interprets the proposed rules as allowing foreign owners of 25 percent or less of a United States airline’s stock to gain control of the airline through supermajority voting requirements, or as allowing agreements under which United States shareholders will vote their shares the same way as minority foreign shareholders, a discussion of the potential effects of such supermajority voting requirements or agreements on— 
(A)national defense; 
(B)competition between foreign and United States airlines; 
(C)access to domestic aviation services; and 
(D)whether such agreements would be consistent with the statutory requirement that permits an airline to qualify as a citizen of the United States only if at least 75 percent of the voting interest in the airline is owned or controlled by persons that are citizens of the United States. 
(3)A discussion of how the Department will ensure that United States citizens maintain control over matters having an impact on issues concerning Civil Reserve Air Fleet participation, safety, and security if foreign interests are allowed to exercise control over issues concerning a United States airline’s day-to-day operations, market strategy, and fleet management. 
(4)A discussion of the portion of the proposed rules that provides that the new interpretation of actual control would apply only in cases in which a foreign country grants United States interests reciprocal access to investments in their carriers, and a discussion of— 
(A)how the Department can adopt an interpretation that will permit a definition of actual control to vary depending on policies followed by a foreign country; 
(B)how the Department would define reciprocal access; 
(C)how the Department would determine that the home country of a foreign airline does not deny United States citizens reciprocal access to investments in its own airlines; and  
(D)whether, as part of reciprocal access, the Department would require control by United States interests over economic decisions by a foreign airline. 
(5)A discussion of the effects the proposed rules would have on the wages, working conditions, and opportunities of United States airline employees, including job opportunities in international air transportation. 
(6)A discussion of whether under the proposed rules interested parties would be notified of and have an opportunity to comment on an application submitted to the Department under which a foreign interest could gain control of a United States airline. 
 
